
	

116 HRES 445 RH: Providing for consideration of the bill (H.R. 3055) making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2020, and for other purposes; relating to consideration of the bill (H.R. 2740) making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2020, and for other purposes; and providing for proceedings during the period from June 28, 2019, through July 8, 2019.
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 30
		116th CONGRESS
		1st Session
		H. RES. 445
		[Report No. 116–119]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19 (legislative day, June 18), 2019
			Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House
			 Calendar and ordered to be printed
		
		
		
		RESOLUTION
		Providing for consideration of the bill (H.R. 3055) making appropriations for the Departments of
			 Commerce and Justice, Science, and Related Agencies for the fiscal year
			 ending September 30, 2020, and for other purposes; relating to
			 consideration of the bill (H.R. 2740) making appropriations for the
			 Departments of Labor, Health and Human Services, and Education, and
			 related agencies for the fiscal year ending September 30, 2020, and for
			 other purposes; and providing for proceedings during the period from June
			 28, 2019, through July 8, 2019.
	
	
 That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 3055) making appropriations for the Departments of Commerce and Justice, Science, and Related Agencies for the fiscal year ending September 30, 2020, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. After general debate the bill shall be considered for amendment under the five-minute rule. An amendment in the nature of a substitute consisting of the text of Rules Committee Print 116-18, modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution, shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. Points of order against provisions in the bill, as amended, for failure to comply with clause 2 of rule XXI are waived. Clause 2(e) of rule XXI shall not apply during consideration of the bill.
		2.
 (a)No further amendment to the bill, as amended, shall be in order except those printed in part B of the report of the Committee on Rules accompanying this resolution considered pursuant to subsection (b), amendments en bloc described in section 3 of this resolution, and pro forma amendments described in section 4 of this resolution.
 (b)Each further amendment printed in part B of the report of the Committee on Rules not earlier considered as part of amendments en bloc pursuant to section 3 of this resolution shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before action thereon, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.
 (c)All points of order against further amendments printed in part B of the report of the Committee on Rules or against amendments en bloc described in section 3 of this resolution are waived.
 3.It shall be in order at any time for the chair of the Committee on Appropriations or her designee to offer amendments en bloc consisting of further amendments printed in part B of the report of the Committee on Rules accompanying this resolution not earlier disposed of. Amendments en bloc offered pursuant to this section shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations or their respective designees, shall not be subject to amendment except as provided by section 4 of this resolution, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole.
 4.During consideration of the bill for amendment, the chair and ranking minority member of the Committee on Appropriations or their respective designees may offer up to 15 pro forma amendments each at any point for the purpose of debate.
 5.At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. In the case of sundry further amendments reported from the Committee, the question of their adoption shall be put to the House en gros and without division of the question. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.
 6.During consideration of H.R. 3055 in the Committee of the Whole pursuant to this resolution, it shall not be in order to consider an amendment proposing both a decrease in an appropriation designated pursuant to section 251(b)(2)(A)(ii) of the Balanced Budget and Emergency Deficit Control Act of 1985 and an increase in an appropriation not so designated, or vice versa.
 7.During the further consideration of H.R. 2740— (a)the amendment printed in part C of the report of the Committee on Rules accompanying this resolution shall be considered as adopted in the House and in the Committee of the Whole; and
 (b)the question of the adoption of further sundry amendments reported from the Committee of the Whole shall be put to the House en gros and without division of the question.
 8.During consideration of H.R. 3055 or during the further consideration of H.R. 2740, the Chair may entertain a motion that the Committee rise only if offered by the chair of the Committee on Appropriations or her designee. The Chair may not entertain a motion to strike out the enacting words of the bill (as described in clause 9 of rule XVIII).
 9.On any legislative day during the period from June 28, 2019, through July 8, 2019— (a)the Journal of the proceedings of the previous day shall be considered as approved; and
 (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
 10.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 9 of this resolution as though under clause 8(a) of rule I.
 11.Each day during the period addressed by section 9 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XV.
 12.It shall be in order without intervention of any point of order to consider concurrent resolutions providing for adjournment during the month of July, 2019.
 13.It shall be in order at any time on the legislative day of June 27, 2019, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this section.
		
	June 19 (legislative day, June 18), 2019Referred to the House
			 Calendar and ordered to be printed